        Case:18-16796-MER Doc#:90 Filed:07/03/20                              Entered:07/03/20 22:28:10 Page1 of 2
                                               United States Bankruptcy Court
                                                   District of Colorado
In re:                                                                                                     Case No. 18-16796-MER
Mairen R Reagan                                                                                            Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 1082-1                  User: admin                        Page 1 of 1                          Date Rcvd: Jul 01, 2020
                                      Form ID: 228                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 03, 2020.
db             +Mairen R Reagan,   PO Box 3408,   Telluride, CO 81435-3408

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 03, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 1, 2020 at the address(es) listed below:
              Ilene Dell’Acqua     on behalf of Creditor    Seterus, Inc. as the authorized subservicer for
               Federal National Mortgage Association (Fannie Mae), creditor c/o Seterus, Inc.
               bknotice@mccarthyholthus.com, idellacqua@ecf.courtdrive.com;idellacqua@mccarthyholthus.com
              Ilene Dell’Acqua     on behalf of Creditor    Nationstar Mortgage LLC d/b/a Mr. Cooper
               bknotice@mccarthyholthus.com, idellacqua@ecf.courtdrive.com;idellacqua@mccarthyholthus.com
              Jared Walters    on behalf of Trustee Jared Walters jcWalters7@gmail.com, CO09@ecfcbis.com
              Jared Walters    jcWalters7@gmail.com, CO09@ecfcbis.com
              Paul Moss    on behalf of U.S. Trustee     US Trustee Paul.Moss@usdoj.gov
              Robert Gregory Busch    on behalf of Plaintiff Rachel McQueeney rob@rgbusch.com
              Robert Gregory Busch    on behalf of Creditor Rachel McQueeney rob@rgbusch.com
              US Trustee   USTPRegion19.DV.ECF@usdoj.gov
                                                                                              TOTAL: 8
Case:18-16796-MER Doc#:90 Filed:07/03/20                      Entered:07/03/20 22:28:10 Page2 of 2
  (COB #228 voApp4CompReimExpNew)(03/09)




                    IN THE UNITED STATES BANKRUPTCY COURT
                                              District of Colorado ,
                                           HONORABLE Michael E. Romero

  In re:
                Mairen R Reagan

  Debtor(s)
                                                          Case No.:       18−16796−MER
                                                          Chapter:        7
  SSN/TID
  Nos.    xxx−xx−5289
          47−4745722, 20−0183566


                          ORDER APPROVING APPLICATION FOR COMPENSATION
                                 AND REIMBURSEMENT OF EXPENSES

      The Trustee having filed an Application for Compensation and Reimbursement of Expenses, and
  notice and an opportunity for hearing having been given to all creditors, and no requests or objections
  having been timely filed, and the Court having thereafter duly examined and considered the Trustee's
  Application and attached Exhibit A included therein, it is:

       Ordered that reasonable compensation for actual and necessary services rendered and reimbursement
  of actual and necessary expenses incurred are hereby awarded or allowed to the persons and in the
  amounts listed in Exhibit A of the Trustee's Application.

  Dated: 7/1/20                                         BY THE COURT:
                                                        s/ Michael E. Romero
                                                        Chief United States Bankruptcy Judge
